Citation Nr: 0005902	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for residuals of cancer of the 
prostate from November 7, 1996.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
prostate cancer and assigned a temporary total evaluation of 
100 percent, effective November 7, 1996, with an evaluation 
of 10 percent, effective February 3, 1997. 

In August 1999, this case was remanded by the Board to the RO 
in Chicago, Illinois for additional development, to include 
an examination.  That development has been completed and case 
is ready for final appellate review. 


FINDING OF FACT

Since November 7, 1996, the veteran's service-connected 
residuals of cancer of the prostate are manifested by 
awakening to urinate 1 to 2 times per night and 5 to 6 times 
during the day.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of cancer 
of the prostate from November 7, 1996 is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 4.115a, 4.115b; 
Diagnostic Codes 7527 and 7528 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that the claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  

Service connection is in effect for residuals of prostate 
cancer, for which the RO has assigned a 10 percent rating in 
accordance with the provisions of 38 C.F.R. §  4.115a, 
4.115b, Diagnostic Codes 7527 and 7528 of the Rating 
Schedule.  

The August 1999 Board remand directed that the veteran's 
service-connected residuals of prostate cancer be examined to 
determine its current severity.  In a letter from the RO to 
the veteran, dated September 15, 1999, the RO requested that 
the veteran provide a complete list of dates, names, and 
addresses of all medical personnel and/or facilities from 
which he has received treatment for his prostate cancer since 
July 1996.  The veteran did not respond to the letter.  
Moreover, he failed to appear for a November 1999 VA 
examination and no explanation has been offered for his 
failure to report.  Hence, the Board will rate the veteran's 
disability based on the evidence of record.  38 C.F.R. § 
3.655(b) (1999).

In this case, the RO has assigned the veteran's service-
connected residuals of prostate cancer a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 
7527 and 7528.  Pursuant to the provisions of Diagnostic Code 
7528, a 100 percent evaluation is warranted when the evidence 
indicates malignant neoplasm of the genitourinary system.  A 
note to this code states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Review of the medical evidence described above 
reveals no evidence of reoccurrence or metastasis of the 
veteran's carcinoma noted in a January 1997 VA examination 
report.  Hence, the veteran's postoperative residuals of his 
prostate cancer will be evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant, pursuant to Diagnostic Codes 7527 
and 7528.  Said symptomatology is evaluated pursuant to 38 
C.F.R. § 4.115a (ratings of the genitourinary system-
dysfunctions).

The veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no of record medical evidence of either renal 
dysfunction or urinary tract infection.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  Urine leakage 
involves ratings ranging from 20 to 60 percent.  A 60 percent 
rating contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 10 percent disabling on the 
basis of urinary frequency, as defined by 38 C.F.R. § 4.115a.  
While the veteran indicated during a January 1997 VA 
examination that he had incontinence which required pads or 
an appliance, he has failed to submit medical evidence in 
support of this assertion despite the VA's request for this 
evidence.  Moreover, at the January 1997 examination he 
reported a daytime urinary frequency of five to six times per 
day, and a nocturnal urinary frequency of two times per 
night.  This equates to a 10 percent evaluation.  38 C.F.R. § 
4.115.  Overall, the medical evidence of records reflects 
that the veteran's residuals of prostate cancer are no more 
than 10 percent disabling.  Hence, his claim for an 
evaluation in excess of 10 percent for his residuals of 
prostate cancer is denied.  

In reaching this decision, the Board notes that the veteran 
failed to report for a November 1999 VA examination in 
compliance with the Board's August 1999 directive.  While the 
RO sent letters to the veteran, dated in September and 
November 1999, and requested that he submit medical evidence 
indicating increasing disability, the veteran did not 
respond.  In fact, no further correspondence has been 
received from the veteran.  Given the foregoing, then, and so 
as not to eviscerate the long settled principle that the duty 
to assist is not "a one-way street", Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), the Board declines to remand this 
aspect of the appeal to facilitate any additional attempt at 
development.  The veteran is, however, invited to submit a 
new claim at any time with medical evidence showing that his 
disability has increased in severity so as warrant a higher 
evaluation than that currently assigned.  The rating assigned 
would then be evaluated based on new evidence submitted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An evaluation in excess of 10 percent from November 7, 1996 
for residuals of prostate cancer is denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

